I cannot concur in the majority opinion for the following reasons:
Appellants' first contention is that by article 4, § 22, of the Constitution of Texas the Attorney General is given exclusive authority to inquire into the charter rights and privileges of private corporations, and that the suit having been instituted by the county attorney, his general demurrer should have been sustained. The provision of the Constitution referred to reads:
"The Attorney General shall hold his office for two years and until his successor is qualified. He shall represent the state in all suits and pleas in the Supreme Court of the state in which the state may be a party, and shall especially inquire into the charter rights of all private corporations, and, from time to time, in the name of the state, take such action in the courts at may be proper and necessary to prevent any private corporation from exercising any power, or demanding or collecting any species of taxes, toll, freight or wharfage, not authorized by law. He shall, whenever sufficient cause exists, seek a judicial forfeiture of such charters, unless otherwise expressly directed by law."
In an unbroken line of cases from State v. Paris Ry. Co., 55 Tex. 79, to Brady v. Brooks, 99 Tex. 366, 89 S.W. 1052, it has been uniformly held that the above constitutional provision confers the power to institute suits in the name of the state to enjoin private corporations from exceeding their powers and thereby creating public nuisances exclusively upon the Attorney General of the state. The reason given in the opinion of State v. Paris Ry. Co., supra, is that "whether the name of the state shall be used to enjoin, without bond," the acts of a corporation is "a matter of great importance both to the corporation and to the public, and we think has appropriately been left to the * * * Attorney General." Again, in Brady v. Brooks, 99 Tex. 379, 89 S.W. 1056, we find the following:
"Is it reasonbale to suppose that it was the purpose to intrust absolutely the important function of representing the state as an attorney in all cases in which the state should be a party to the numerous county attorneys or to the district attorneys, * * * or to a general state office, like the Attorney General, elected by the people of the whole state? To ask the question *Page 434 
is to answer it. * * * County attorneys and district attorneys are local officers, elected by * * * a small number of voters in a special locality and mainly with reference to the main function, which they are called upon to perform, namely, to prosecute the pleas of the state in criminal cases."
Article 4674, under which this prosecution was instituted, provides that suits to enjoin corporations from maintaining a nuisance such as here alleged may be brought by the county attorney, but there can now be no question that such a statute is unconstitutional and void because it contravenes the provisions of article 4, § 22; so held in passing upon similar statute in State v. I.  G. N. Ry. Co., 89 Tex. 562,35 S.W. 1067.
It is further suggested that the main or primary object of this suit is to abate a statutory nuisance and not to inquire into the charter rights of the corporation. Such a distinction is not tenable. In order to maintain the action the court must, of necessity, inquire: Was the corporation, through its officers and agents, selling intoxicating liquors contrary to law? If so, it was "exercising a power not authorized by law," and to inquire into and prevent this in the name of the state, the Attorney General has the exclusive authority. The question here is: Is the state of Texas a party to this suit by proper process, i. e., by the only means provided, the Attorney General of the state making it so by having filed the suit? Unquestionably, it is not. So we are left without a party plaintiff. Therefore the case should be reversed and dismissed. I therefore enter my dissent.
Otherwise I concur in the opinion as written.